DNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 09/15/2022. Claims 1-20 are presently pending and are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2019 208 142.8, filed on 06/05/2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-10, 16, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dorner et. al. (D.E. Publication No. 10 2015006445) in view of Laubinger et. al. (U.S. Publication No. 2017/0344023).
Regarding claim 1
Dorner discloses “detecting, by the vehicle, a following vehicle that is located behind the vehicle in the driving direction of the vehicle;” (See Dorner [0012] “In a further preferred procedure, the at least one road and / or traffic parameter is formed by the distance of the vehicle to at least one front vehicle traveling in front of the vehicle on the same lane and / or to at least one rear vehicle driving behind the vehicle on the same lane.”).
Dorner discloses “detecting, by the vehicle, a second driving parameter that is assigned to the following vehicle, the second driving parameter comprising at least one or more of a distance between the vehicle and the following vehicle, and a speed of the following vehicle;” (See Dorner [0013] disclosing detecting a speed of a vehicle at the rear of a vehicle in the same lane.). 
Dorner discloses all of the elements of claim 1 except “A method for specifying a driving strategy for a vehicle driving with a first driving parameter, comprising the following steps: operating the vehicle in an at least partly automatic driving mode;”,  “determining, by the vehicle, whether a negative readiness or a positive readiness for coupling of the following vehicle to the vehicle is given;”,  “in the event of a negative readiness, automatically performing a reaction measure by the vehicle depending the second driving parameter;”, & “and in the event of a positive readiness, automatically coupling the following vehicle to the vehicle by the following vehicle adjusting to the first driving parameter of the vehicle.”.
Laubinger discloses “A method for specifying a driving strategy for a vehicle driving with a first driving parameter, comprising the following steps: operating the vehicle in an at least partly automatic driving mode;” (See Laubinger Abstract disclosing automatic or partially automatic vehicle control.).
Laubinger discloses “determining, by the vehicle, whether a negative readiness or a positive readiness for coupling of the following vehicle to the vehicle is given;” (See Laubinger Fig. 36, Char. 3645 “Systems not ready” Also see [0123] disclosing that that the process may be carried out autonomously “In some embodiments, for example for autonomous vehicles, no driver exists and the process can proceed automatically.”.).
Laubinger discloses “in the event of a negative readiness, automatically performing a reaction measure by the vehicle depending the second driving parameter;” (See Laubinger [0145] disclosing assigning a driver to slow down a leading vehicle to achieve a target gap distance, if a distance is insufficient for coupling (second driving parameter). See [0119] disclosing a pull-in of vehicles to a target gap distance. Also see [0123] disclosing that that the process, including a pull-in process, may be carried out autonomously.).
Laubinger discloses “and in the event of a positive readiness, automatically coupling the following vehicle to the vehicle by the following vehicle adjusting to the first driving parameter of the vehicle.” (See Laubinger [0150] “When the vehicles reach the commanded gap, shown as zone 2430 in FIG. 30A, the state transitions from 2350 to 2355, where the system described herein operates both braking and torque to maintain the commanded gap. The platoon is thus operating in steady state, and, in most instances, will continue in this state for an extended period of time.” Also see [0123] disclosing that that the process may be carried out autonomously “In some embodiments, for example for autonomous vehicles, no driver exists and the process can proceed automatically.”.).
Dorner and Laubinger are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Dorner to incorporate the teachings of Laubinger, to incorporate a detection of a negative readiness for coupling of a rear vehicle to a leading vehicle. Doing so provides a known method in the art for vehicle platooning, advantageously provided to modify a parameter of a lead vehicle in a potential platoon, thus enabling a more efficient travel arrangement for all parties in a potential autonomous platoon by modifying the parameters of the lead vehicle to mitigate travel disturbances imposed upon subsequent following vehicles.
Regarding claim 2
Dorner discloses “The method of claim 1, wherein the first driving parameter is specified by an energy saving mode in which the vehicle is operated, wherein the reaction measure comprises a deactivation of the energy saving mode.” (See Dorner [0021] “Further, if a rear vehicle traveling behind the vehicle on the same traffic lane is located in a defined short range of the vehicle, the difference value between the maximum speed and the minimum speed is set smaller than for the case that no rear vehicle is located in the defined short range of the vehicle. In this way, it is reliably ensured that the rear vehicle is not obstructed or disturbed when the rear vehicle is in the vicinity.”, i.e. setting the difference is an energy saving mode & [0027] “Alternatively and / or in addition to the actuating device, the efficiency mode can also be activated and / or deactivated automatically or automatically by means of the regulating and / or control device, depending on the operating situation of the vehicle.”).
Regarding claim 6
Dorner discloses “The method of claim 1, wherein the detection of the second driving parameter is performed passively by a rear sensor system of the vehicle.” (Per Spec “Passive detection of the second driving parameter can be understood to mean that recognition occurs for example entirely by the vehicle and/or without feedback from the following vehicle.”), (See Dorner [0012]-[0013] “The distance to the front vehicle and / or to the rear vehicle can be measured by means of known distance detection devices, for example by means of radar, camera or lidar sensors. To determine the distance between the vehicle and the rear vehicle or the following vehicle, camera systems arranged laterally on the vehicle are preferably used as distance detection devices. Alternatively and / or additionally, the distance can also be determined by "car-to-car-communication" or by transmission of distance data determined by means of the rear vehicle from the rear vehicle to the vehicle. More preferably, the at least one road and / or traffic parameter is formed by the speed and / or by the acceleration of at least one front vehicle traveling in front of the vehicle on the same lane and / or at least one rear vehicle driving behind the vehicle on the same lane.”).
Regarding claim 7
Dorner discloses “The method of claim 1, wherein during one or more of the detection of the second driving parameter of the following vehicle and the recognition of the negative readiness for coupling by the vehicle, a network is accessed.” (See Dorner [0012] “Alternatively and / or additionally, the distance can also be determined by "car-to-car-communication" or by transmission of distance data determined by means of the rear vehicle from the rear vehicle to the vehicle.” Discloses accessing a vehicle-to-vehicle network as a possible strategy to communicate parameters.).
Regarding claim 8
Dorner modified discloses all of the elements of claim 1, and further discloses all of the elements of claim 8 except “The method of claim 1, wherein the vehicle is operated in an at least partially automated driving mode, and the reaction measure comprises a deactivation of the at least partially automated driving mode.”
Laubinger discloses “The method of claim 1, wherein the vehicle is operated in an at least partially automated driving mode, and the reaction measure comprises a deactivation of the at least partially automated driving mode.” (See Laubinger, Fig. 24C, Char. 2470, & Fig. 25A-C, [0144] “In addition, FIG. 24C includes a manual takeover zone 2470, which depicts the distances that are sufficient to permit the driver to control the vehicle manually, but are still within there-engagement distance. If the distance extends beyond the manual takeover zone, re-engagement is no longer permitted and manual takeover is required, such that the driver is in primary control as shown at 2475.” [0145] “It will be appreciated that, at this point, the display for the lead vehicle is instructing the driver of the lead vehicle to slow down to allow the follow vehicle to catch up, consistent with the speed differences illustrated in FIG. 17A.”).
Dorner and Laubinger are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Dorner to incorporate the teachings of Laubinger, to incorporate a handover reaction measure after detection of a negative readiness for coupling of a rear vehicle to a leading vehicle. Doing so provides a known method in the art for vehicle platooning, advantageously provided to modify a parameter of a lead vehicle in a potential platoon, such as an autonomous to manual handover, thus enabling a more efficient travel arrangement for all parties in a potential autonomous platoon by modifying the parameters of the lead vehicle to mitigate travel disturbances imposed upon subsequent following vehicles.
Regarding claim 9
Dorner discloses “The method of claim 1, wherein the reaction measure is performed depending on a traffic situation in which the vehicle is in.” (See Dorner [0005] “The maximum speed and / or the minimum speed are set and / or adjusted as a function of at least one road and / or traffic parameter.”).
Regarding claim 10
Dorner discloses “A vehicle, having a control unit that is designed to perform the method of claim 1.” (See Dorner Fig. 8, Char. 9 (Control device per Dorner Abstract)).
Regarding claim 16
Dorner discloses “The method of claim 2, wherein the detection of the second driving parameter is performed passively by a rear sensor system of the vehicle.” (Per Spec “Passive detection of the second driving parameter can be understood to mean that recognition occurs for example entirely by the vehicle and/or without feedback from the following vehicle.”), (See Dorner [0012]-[0013] “The distance to the front vehicle and / or to the rear vehicle can be measured by means of known distance detection devices, for example by means of radar, camera or lidar sensors. To determine the distance between the vehicle and the rear vehicle or the following vehicle, camera systems arranged laterally on the vehicle are preferably used as distance detection devices. Alternatively and / or additionally, the distance can also be determined by "car-to-car-communication" or by transmission of distance data determined by means of the rear vehicle from the rear vehicle to the vehicle. More preferably, the at least one road and / or traffic parameter is formed by the speed and / or by the acceleration of at least one front vehicle traveling in front of the vehicle on the same lane and / or at least one rear vehicle driving behind the vehicle on the same lane.”).
Regarding claim 20
Dorner discloses “The method of claim 2, wherein during one or more of the detection of the second driving parameter of the following vehicle and the recognition of the negative readiness for coupling by the vehicle, a network is accessed.” (See Dorner [0012] “Alternatively and / or additionally, the distance can also be determined by "car-to-car-communication" or by transmission of distance data determined by means of the rear vehicle from the rear vehicle to the vehicle.” Discloses accessing a vehicle-to-vehicle network as a possible strategy to communicate parameters.).
Claims 3, 11-13, & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dorner et. al. (D.E. Publication No. 10 2015006445) in view of Laubinger et. al. (U.S. Publication No. 2017/0344023) in further view of Alam et. al. (D.E.  Publication No. 11 2014004049).
Regarding claim 3
Dorner modified discloses all of the elements of claim 1 and further discloses all of the elements of the claimed invention except “The method of claim 1, wherein the reaction measure comprises the initiation of a negotiation about a coupling of the following vehicle to the vehicle.” (See Spec “The negotiation about coupling may be understood to mean an exchange of data between the vehicle and the following vehicle.”)
Alam discloses “The method of claim 1, wherein the reaction measure comprises the initiation of a negotiation about a coupling of the following vehicle to the vehicle.” (See Alam [0059] “Each vehicle fk is equipped here with an analysis unit 7k or a part of the analysis unit 7. The final vehicle fN determines the driving profile and the change in the gear profile, and transmits it to the analysis unit 7N -1 in the vehicle fN -1, which is located immediately before.​The vehicle fN -1 determines its driving profile and the two driving profiles and the gear change profile are compared in the analysis unit 7N -1 to determine which of the driving profiles is most limited. Thus, the analysis unit 7 is configured here to compare differences Δv sequentially. The manner in which this can be carried out has been described above.​The most limited driving profile of the two, wherein the gear change profile has been taken into account, is subsequently transmitted further to the next vehicle fN -2, which is located immediately before, for the purpose of continued comparison. After a final comparison in the lead vehicle, a selected driving profile which requires the greatest changes in speed was determined.​The lead vehicle follows this selected driving profile and the other vehicles in the vehicle train follow the speed of the vehicle immediately in front of them in the vehicle train without further communication by, for example, radar detection, as explained above. Alternatively, the other vehicles in the vehicle train can be informed of the same selected driving profile that they follow thereafter.” Discloses communicating to perform a comparison (exchanging data “negotiation”), which may be performed V2V or V2I, see [0015] ​By using wireless communication between the vehicles, either vehicle-to-vehicle communication (V2V) or vehicle-to-infrastructure communication (V2I), vehicles may inform each other that they perform a gear change.”).
Dorner, Laubinger, and Alam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Dorner to incorporate the teachings of Alam, to incorporate a negotiation between vehicles to determine a driving strategy, depending upon a detection of readiness for coupling signal. Doing so provides a known method in the art for vehicle platooning, advantageously provided to modify a parameter of a lead vehicle in a potential platoon and match the negotiated parameters with all vehicles in the platoon, thus enabling a more efficient travel arrangement for all parties in a potential autonomous platoon by modifying the parameters of the lead vehicle to mitigate travel disturbances imposed upon subsequent following vehicles.
Regarding claim 11
Dorner modified discloses all of the elements of claim 2 and further discloses all of the elements of the claimed invention except “The method of claim 2, wherein the reaction measure comprises the initiation of a negotiation about a coupling of the following vehicle to the vehicle.” (See Spec “The negotiation about coupling may be understood to mean an exchange of data between the vehicle and the following vehicle.”)
Alam discloses “The method of claim 2, wherein the reaction measure comprises the initiation of a negotiation about a coupling of the following vehicle to the vehicle.” (See Alam [0059] “Each vehicle fk is equipped here with an analysis unit 7k or a part of the analysis unit 7. The final vehicle fN determines the driving profile and the change in the gear profile, and transmits it to the analysis unit 7N -1 in the vehicle fN -1, which is located immediately before.​The vehicle fN -1 determines its driving profile and the two driving profiles and the gear change profile are compared in the analysis unit 7N -1 to determine which of the driving profiles is most limited. Thus, the analysis unit 7 is configured here to compare differences Δv sequentially. The manner in which this can be carried out has been described above.​The most limited driving profile of the two, wherein the gear change profile has been taken into account, is subsequently transmitted further to the next vehicle fN -2, which is located immediately before, for the purpose of continued comparison. After a final comparison in the lead vehicle, a selected driving profile which requires the greatest changes in speed was determined.​The lead vehicle follows this selected driving profile and the other vehicles in the vehicle train follow the speed of the vehicle immediately in front of them in the vehicle train without further communication by, for example, radar detection, as explained above. Alternatively, the other vehicles in the vehicle train can be informed of the same selected driving profile that they follow thereafter.” Discloses communicating to perform a comparison (exchanging data “negotiation”), which may be performed V2V or V2I, see [0015] ​By using wireless communication between the vehicles, either vehicle-to-vehicle communication (V2V) or vehicle-to-infrastructure communication (V2I), vehicles may inform each other that they perform a gear change.”).
Dorner, Laubinger, and Alam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Dorner to incorporate the teachings of Alam, to incorporate a negotiation between vehicles to determine a driving strategy, depending upon a detection of readiness for coupling signal. Doing so provides a known method in the art for vehicle platooning, advantageously provided to modify a parameter of a lead vehicle in a potential platoon and match the negotiated parameters with all vehicles in the platoon, thus enabling a more efficient travel arrangement for all parties in a potential autonomous platoon by modifying the parameters of the lead vehicle to mitigate travel disturbances imposed upon subsequent following vehicles.
Regarding claim 12
Dorner modified discloses all of the elements of claim 3 and further discloses all of the elements of the claimed invention except “The method of claim 3, wherein the initiation of a negotiation about a coupling of the following vehicle to the vehicle is conducted by adapting the first driving parameter of the vehicle.”, 
Alam discloses “The method of claim 3, wherein the initiation of a negotiation about a coupling of the following vehicle to the vehicle is conducted by adapting the first driving parameter of the vehicle.” (See Alam [0059] “After a final comparison in the lead vehicle, a selected driving profile which requires the greatest changes in speed was determined.​The lead vehicle follows this selected driving profile and the other vehicles in the vehicle train follow the speed of the vehicle immediately in front of them in the vehicle train without further communication by, for example, radar detection, as explained above. Alternatively, the other vehicles in the vehicle train can be informed of the same selected driving profile that they follow thereafter.”).
Dorner, Laubinger, and Alam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Dorner to incorporate the teachings of Alam, to incorporate an adaptation of a driving parameter of a first/leading vehicle in negotiation between vehicles to determine a driving strategy. Doing so provides a known method in the art for vehicle platooning, advantageously provided to modify a parameter of a lead vehicle in a potential platoon, thus enabling a more efficient travel arrangement for all parties in a potential autonomous platoon by modifying the parameters of the lead vehicle to mitigate travel disturbances imposed upon subsequent following vehicles.
Regarding claim 13
Dorner modified discloses all of the elements of claim 11, and further discloses all of the elements of claim 13 except “The method of claim 11, wherein the initiation of a negotiation about a coupling of the following vehicle to the vehicle is conducted by adapting the first driving parameter of the vehicle.”
Alam discloses “The method of claim 11, wherein the initiation of a negotiation about a coupling of the following vehicle to the vehicle is conducted by adapting the first driving parameter of the vehicle.” (See Alam [0059] “After a final comparison in the lead vehicle, a selected driving profile which requires the greatest changes in speed was determined.​The lead vehicle follows this selected driving profile and the other vehicles in the vehicle train follow the speed of the vehicle immediately in front of them in the vehicle train without further communication by, for example, radar detection, as explained above. Alternatively, the other vehicles in the vehicle train can be informed of the same selected driving profile that they follow thereafter.”).
Dorner, Laubinger, and Alam are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Dorner to incorporate the teachings of Alam, to incorporate an adaptation of a driving parameter of a first/leading vehicle in negotiation between vehicles to determine a driving strategy. Doing so provides a known method in the art for vehicle platooning, advantageously provided to modify a parameter of a lead vehicle in a potential platoon, thus enabling a more efficient travel arrangement for all parties in a potential autonomous platoon by modifying the parameters of the lead vehicle to mitigate travel disturbances imposed upon subsequent following vehicles.
Regarding claim 17
Dorner discloses “The method of claim 3, wherein the detection of the second driving parameter is performed passively by a rear sensor system of the vehicle.” (Per Spec “Passive detection of the second driving parameter can be understood to mean that recognition occurs for example entirely by the vehicle and/or without feedback from the following vehicle.”), (See Dorner [0012]-[0013] “The distance to the front vehicle and / or to the rear vehicle can be measured by means of known distance detection devices, for example by means of radar, camera or lidar sensors. To determine the distance between the vehicle and the rear vehicle or the following vehicle, camera systems arranged laterally on the vehicle are preferably used as distance detection devices. Alternatively and / or additionally, the distance can also be determined by "car-to-car-communication" or by transmission of distance data determined by means of the rear vehicle from the rear vehicle to the vehicle. More preferably, the at least one road and / or traffic parameter is formed by the speed and / or by the acceleration of at least one front vehicle traveling in front of the vehicle on the same lane and / or at least one rear vehicle driving behind the vehicle on the same lane.”).
Claims 4-5, 14, & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dorner et. al. (D.E. Publication No. 10 2015006445) in view of Laubinger et. al. (U.S. Publication No. 2017/0344023) in further view of Sato et. al. (U.S. Publication No. 2012/0123659).
Regarding claim 4
Dorner modified discloses all of the elements of claim 1 and further discloses all of the elements of the claimed invention except “The method of claim 1, wherein during one or more of the detection of the second driving parameter of the following vehicle and the recognition of the negative readiness for coupling, a pattern recognition of the second driving parameter is performed.”
Sato discloses “The method of claim 1, wherein during one or more of the detection of the second driving parameter of the following vehicle and the recognition of the negative readiness for coupling, a pattern recognition of the second driving parameter is performed.” (See Sato [0021] “According to this configuration, the cooperating vehicle selecting unit determines whether or not to select the separate vehicle as a cooperating vehicle based on either an acceleration and deceleration history of the separate vehicle or a lane change history of the separate vehicle, such that even though the separate vehicle is a vehicle that can cooperate, it is possible to select a separate vehicle that has an acceleration and deceleration tendency or a lane change tendency by the driving operations of a driver, which is appropriate for the cooperation, as a cooperating vehicle.” & [0023] “According to this configuration, when either the number of accelerations and decelerations of the separate vehicle within a predetermined time or the number of lane changes of the separate vehicle within a predetermined time is equal to or larger than a predetermined threshold value, the cooperating vehicle selecting unit does not select the separate vehicle as a cooperating vehicle, such that a separate vehicle in which the number of accelerations and decelerations or the number of lane changes is large and which may obstruct the cooperation due to an unnecessary driving operation by a driver is excluded, and thereby it is possible to select a separate vehicle that can more reliably cooperate as a cooperating vehicle.”).
Dorner, Laubinger, and Sato are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Dorner to incorporate the teachings of Sato, to incorporate parameter pattern recognition of a candidate platoon vehicle. Doing so provides a known method in the art for vehicle platooning, advantageously provided to modify a parameter of a lead vehicle in a potential platoon and match the negotiated parameters with all vehicles in the platoon, thus enabling a more efficient travel arrangement for all parties in a potential autonomous platoon by modifying the parameters of the lead vehicle to mitigate travel disturbances imposed upon subsequent following vehicles.
Regarding claim 5
Dorner modified discloses all of the elements of claim 4 and further discloses all of the elements of the claimed invention except “The method of claim 4, wherein the pattern recognition of the second driving parameter comprises a recognition of a change in the second driving parameter, in particular an alternation of the second driving parameter.”
Sato discloses “The method of claim 4, wherein the pattern recognition of the second driving parameter comprises a recognition of a change in the second driving parameter, in particular an alternation of the second driving parameter.” (See Sato [0022] “In this case, when either the number of accelerations and decelerations of the separate vehicle within a predetermined time or the number of lane changes of the separate vehicle within a predetermined time is equal to or larger than a predetermined threshold value, the cooperating vehicle selecting unit may not select the separate vehicle as a cooperating vehicle.” Discloses example parameter changes of acceleration rate or lane changes.).
Dorner, Laubinger, and Sato are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Dorner to incorporate the teachings of Sato, to incorporate parameter pattern recognition of a candidate platoon vehicle. Doing so provides a known method in the art for vehicle platooning, advantageously provided to modify a parameter of a lead vehicle in a potential platoon and match the negotiated parameters with all vehicles in the platoon, thus enabling a more efficient travel arrangement for all parties in a potential autonomous platoon by modifying the parameters of the lead vehicle to mitigate travel disturbances imposed upon subsequent following vehicles.
Regarding claim 14
Dorner modified discloses all of the elements of claim 2 and further discloses all of the elements of the claimed invention except “The method of claim 2, wherein during one or more of the detection of the second driving parameter of the following vehicle and the recognition of the negative readiness for coupling, a pattern recognition of the second driving parameter is performed.”
Sato discloses “The method of claim 2, wherein during one or more of the detection of the second driving parameter of the following vehicle and the recognition of the negative readiness for coupling, a pattern recognition of the second driving parameter is performed.” (See Sato [0021] “According to this configuration, the cooperating vehicle selecting unit determines whether or not to select the separate vehicle as a cooperating vehicle based on either an acceleration and deceleration history of the separate vehicle or a lane change history of the separate vehicle, such that even though the separate vehicle is a vehicle that can cooperate, it is possible to select a separate vehicle that has an acceleration and deceleration tendency or a lane change tendency by the driving operations of a driver, which is appropriate for the cooperation, as a cooperating vehicle.” & [0023] “According to this configuration, when either the number of accelerations and decelerations of the separate vehicle within a predetermined time or the number of lane changes of the separate vehicle within a predetermined time is equal to or larger than a predetermined threshold value, the cooperating vehicle selecting unit does not select the separate vehicle as a cooperating vehicle, such that a separate vehicle in which the number of accelerations and decelerations or the number of lane changes is large and which may obstruct the cooperation due to an unnecessary driving operation by a driver is excluded, and thereby it is possible to select a separate vehicle that can more reliably cooperate as a cooperating vehicle.”).
Dorner, Laubinger, and Sato are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Dorner to incorporate the teachings of Sato, to incorporate parameter pattern recognition of a candidate platoon vehicle. Doing so provides a known method in the art for vehicle platooning, advantageously provided to modify a parameter of a lead vehicle in a potential platoon and match the negotiated parameters with all vehicles in the platoon, thus enabling a more efficient travel arrangement for all parties in a potential autonomous platoon by modifying the parameters of the lead vehicle to mitigate travel disturbances imposed upon subsequent following vehicles.
Regarding claim 18
Dorner discloses “The method of claim 4, wherein the detection of the second driving parameter is performed passively by a rear sensor system of the vehicle.” (Per Spec “Passive detection of the second driving parameter can be understood to mean that recognition occurs for example entirely by the vehicle and/or without feedback from the following vehicle.”), (See Dorner [0012]-[0013] “The distance to the front vehicle and / or to the rear vehicle can be measured by means of known distance detection devices, for example by means of radar, camera or lidar sensors. To determine the distance between the vehicle and the rear vehicle or the following vehicle, camera systems arranged laterally on the vehicle are preferably used as distance detection devices. Alternatively and / or additionally, the distance can also be determined by "car-to-car-communication" or by transmission of distance data determined by means of the rear vehicle from the rear vehicle to the vehicle. More preferably, the at least one road and / or traffic parameter is formed by the speed and / or by the acceleration of at least one front vehicle traveling in front of the vehicle on the same lane and / or at least one rear vehicle driving behind the vehicle on the same lane.”).
Regarding claim 19
Dorner discloses “The method of claim 5, wherein the detection of the second driving parameter is performed passively by a rear sensor system of the vehicle.” (Per Spec “Passive detection of the second driving parameter can be understood to mean that recognition occurs for example entirely by the vehicle and/or without feedback from the following vehicle.”), (See Dorner [0012]-[0013] “The distance to the front vehicle and / or to the rear vehicle can be measured by means of known distance detection devices, for example by means of radar, camera or lidar sensors. To determine the distance between the vehicle and the rear vehicle or the following vehicle, camera systems arranged laterally on the vehicle are preferably used as distance detection devices. Alternatively and / or additionally, the distance can also be determined by "car-to-car-communication" or by transmission of distance data determined by means of the rear vehicle from the rear vehicle to the vehicle. More preferably, the at least one road and / or traffic parameter is formed by the speed and / or by the acceleration of at least one front vehicle traveling in front of the vehicle on the same lane and / or at least one rear vehicle driving behind the vehicle on the same lane.”).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Dorner et. al. (D.E. Publication No. 10 2015006445) in view of Laubinger et. al. (U.S. Publication No. 2017/0344023) in further view of Alam et. al. (D.E.  Publication No. 11 2014004049) in even further view of Sato et. al. (U.S. Publication No. 2012/0123659).
Regarding claim 15
Dorner modified discloses all of the elements of claim 3 and further discloses all of the elements of the claimed invention except “The method of claim 3, wherein during one or more of the detection of the second driving parameter of the following vehicle and the recognition of the negative readiness for coupling, a pattern recognition of the second driving parameter is performed.”
Sato discloses “The method of claim 3, wherein during one or more of the detection of the second driving parameter of the following vehicle and the recognition of the negative readiness for coupling, a pattern recognition of the second driving parameter is performed.” (See Sato [0021] “According to this configuration, the cooperating vehicle selecting unit determines whether or not to select the separate vehicle as a cooperating vehicle based on either an acceleration and deceleration history of the separate vehicle or a lane change history of the separate vehicle, such that even though the separate vehicle is a vehicle that can cooperate, it is possible to select a separate vehicle that has an acceleration and deceleration tendency or a lane change tendency by the driving operations of a driver, which is appropriate for the cooperation, as a cooperating vehicle.” & [0023] “According to this configuration, when either the number of accelerations and decelerations of the separate vehicle within a predetermined time or the number of lane changes of the separate vehicle within a predetermined time is equal to or larger than a predetermined threshold value, the cooperating vehicle selecting unit does not select the separate vehicle as a cooperating vehicle, such that a separate vehicle in which the number of accelerations and decelerations or the number of lane changes is large and which may obstruct the cooperation due to an unnecessary driving operation by a driver is excluded, and thereby it is possible to select a separate vehicle that can more reliably cooperate as a cooperating vehicle.”).
Dorner, Laubinger, Alam, and Sato are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Dorner to incorporate the teachings of Sato, to incorporate parameter pattern recognition of a candidate platoon vehicle. Doing so provides a known method in the art for vehicle platooning, advantageously provided to modify a parameter of a lead vehicle in a potential platoon and match the negotiated parameters with all vehicles in the platoon, thus enabling a more efficient travel arrangement for all parties in a potential autonomous platoon by modifying the parameters of the lead vehicle to mitigate travel disturbances imposed upon subsequent following vehicles.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blomstrand et. al. (U.S. Publication No. 2019/0385461) discloses a method for transforming between a long vehicle combination and a platoon on the move, with automatic coupling through V2V communication (see [0007]), with automatic reactions performed on the basis of a determined positive readiness for coupling (See [0008]). Vladimerou et. al. (U.S. Publication No. 2019/0220037) discloses responsibilities and agreement acceptance for vehicle platooning, with an autonomous vehicle (see [0015]), with platoon initiation on the basis of a position of a following vehicle (See Fig. 5). Ji (U.S. Publication No. 2019/0179337) discloses an apparatus for controlling group driving and method thereof, with an autonomous follower vehicle learning the track of a leader vehicle (see abstract). Mok (U.S. Publication No. 2019/0096265) discloses a platooning control apparatus and method, with autonomously tailing a leader vehicle and adapting a following vehicles parameters to join a platoon tail (see [0020] & [0094]). Jammoussi et. al. (U.S. Publication No. 2018/0237012) discloses autonomous vehicle towing, with a following vehicle selecting and following a leader vehicle in a platoon (see Fig. 4). Pandy (U.S. Publication No. 2018/0082591) discloses a method for controlling an own vehicle to participate in a platoon, with determining if a vehicle is ready to platoon (see Abstract), with automatic control within a platoon (See [0046]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664